Voobuies, J.
The testamentary executor of JElihu Gresmell, deceased, sues for the recovery of a slave named Roger Sumner, alias George, as belonging- to the succession of the testator, “whoso last will and testament ordered freedom to be given to all slaves belonging to him at tho time of his death.”
The defendant sets up title to tho slave in dispute under an alleged verbal sale, accompanied by actual delivery, from Blihu Gresswell, made to her sometime previous to his death; and avers that she has over since been in possession of said slave as sole owner.
This case comes up upon a bill of exceptions to the opinion of the District Court, ruling out parol evidence to prove title to the slave George, as averred in the defendant’s answer. We do not think the District Court erred in rejecting *94the evidence. It is clear to our minds that this case does not constitute one of the exceptions recognized under the general rule laid down in Article 2255 of our Code.
It is equally clear to our minds, that the judicial admissions of a universal legatee can in no manner whatever affect or impair any rights which he acquired by legacy under a particular title.
We are not prepared to say that the District Court erred in refusing to grant a new trial on the grounds urged by the defendant and warrantor.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be affirmed, with costs in both Courts.
Re-hearing refused.